An unpub|ishdld order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

SFR INVESTMENTS POOL 1, LLC, A No. 63511
NEVADA LIMITED LIABILITY  
 EIGHTH JUDICIAL DISTRICT JUL 2  2013
§$X§§ ?~§§I§§§§%YN%§“SYV‘°`D‘°" 

E)EPUTY CLERK

CLARK; AND THE HONORABLE ABBI
SILVER, DISTRICT JUDGE, ’
Respondents,

and

DEUTSCHE BANK NATIONAL TRUST
COMPANY AS TRUSTEE FOR GSR
MORTGAGE LOAN TRUST 2006-OA1;
INDYl\/[AC FEDERAL BANK, FSB;
NATEETIP BOSUWAN, AN
INDIVIDUAL; AND SOMPOB
BOSUWAN, AN INDIVIDUAL,

Real Parties in Interest.

ORDER DISMIS..S'ING PETITION  WRIT 'O'F MANDAMUS

Pursuant to the parties’ stipulation, this writ petition is
hereby dismissed. The parties shall bear their own costs and attorney
fees. NRAP 42(b). In light of this order, we vacate the temporary

injunction imposed by our July 8 and 19, orders.

lt is so oRDERED.  
, A.c.J.
 
47

cc: Hon. Abbi Silver, District Judge
HoWard Kim & Associates
Meier & Fine, LLC
Nateetip Bosuwan

Sompob Bosuwan
S“PRE";:C°`JRT Eighth District Court Clerk

NEvAoA

(0> 1947A 

 

ij -2!55£